Name: COUNCIL REGULATION (EC) No 866/95 of 10 April 1995 extending the provisional anti-dumping duty on imports of ferro-silico-manganese originating in Russia, Ukraine, Brazil and South Africa
 Type: Regulation
 Subject Matter: competition;  political geography;  Africa;  America;  trade;  iron, steel and other metal industries
 Date Published: nan

 21 . 4. 95 l~BN | Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 866/95 of 10 April 1995 extending the provisional anti-dumping duty on imports of ferro-silico ­ manganese originating in Russia, Ukraine, Brazil and South Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EC) No 31 19/94 (2) imposed a provisional anti-dumping duty on imports of ferro-silico-manganese originating in Russia, Ukraine, Brazil and South Africa ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional anti-dumping duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of ferro-silico-manganese originating in Russia, Ukraine, Brazil and South Africa imposed by Regulation (EC) No 3119/94 is hereby extended for a period of two months and shall expire on 22 June 1995. It shall cease to apply if, before this date the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  (') OJ No L 209, 2. 8 . 1988 , p. 1 . Regulation as amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p . 10). (2) OJ No L 330 , 21 . 12. 1994, p. 15 .